Citation Nr: 1639040	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963, and from June 1965 to December 1966.  He died in September 2007, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the appellant testified before a Decision Review Officer (DRO) at the RO.  In December 2015, the appellant testified before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.

In March 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2015).  A VHA opinion was received in July 2016, and the Board notified the appellant of its request and offered her the opportunity to respond to the opinion.  In September 2016, her representative submitted written argument which has been considered in this case.


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died on September [redacted], 2007, and lists the immediate causes of death as acute myocardial infarction, sepsis, decubitus ulcer, and renal failure, and diabetes mellitus was listed as a significant condition contributing to death.   

2.  At the time of his death, the Veteran was service connected for chronic anxiety disorder, rated as 70 percent disabling from August 18, 1994, and dermatophytosis, rated a noncompensable.  He was also in receipt of a total disability rating based on individual unemployability (TDIU) from September 1, 2000.

3.  The most persuasive evidence on the question of whether a disability of service origin, to include the Veteran's service-connected chronic anxiety disorder, caused or contributed substantially or materially to his death weighs against the claim for service connection for cause of death.

4.  The Veteran was not evaluated as totally disabled as a result of his service-connected disabilities for 10 continuous years immediately preceding death, rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, and was not shown to be a former prisoner of war.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).

2.  The criteria for DIC under 38 U.S.C. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the context of a claim for DIC, which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

With respect to the appellant's claim, she has not alleged that VA has not fulfilled its duty notify or assist in the development of her claims.  Moreover, the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has now met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  Service Connection for Cause of Death

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b).

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

To establish service connection, the evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a veteran was exposed to an herbicides during active military, naval, or air service, certain diseases, including diabetes mellitus and ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(2)(3).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's official death certificate shows that he died on September [redacted], 2007, and the immediate causes of death were listed as acute myocardial infarction, sepsis, decubitus ulcer, and renal failure, and diabetes mellitus was listed as a significant condition contributing to death.   

At the time of his death, the Veteran was service connected for chronic anxiety disorder, rated as 70 percent disabling from August 18, 1994; and dermatophytosis, rated a noncompensable.  He was also in receipt of a TDIU, effective September 1, 2000.

Pertinent evidence includes the Veteran's service treatment records, private treatment records, a July 2016 VHA opinion, and lay statements from the appellant and her representative.

Service treatment records include a May 1966 complaint of recurrent chest pain.  After being hospitalized, he was diagnosed with pericarditis and a chronic anxiety reaction in June 1966.  In June 1966, a Report of Medical Survey determined that, as a result of his pericarditis and chronic anxiety reaction, the Veteran did not meet the necessary physical requirements and standards. In September 1966, he was found unfit to perform his duties due to pericarditis and a chronic anxiety reaction.

Following service, a July 1984 echocardiogram revealed concentric left ventricle hypertrophy and a dilatated left atrium.  A February 1991 private treatment record noted a diagnosis of diabetes mellitus since 1989.  The Veteran was also diagnosed with hypertension.  In November 1993, he underwent a radiothellium myocardial perfusion imaging that was normal.  There was no evidence of dipyridamole induced ischemia in the left ventricle myocardium or myocardial scarring in the left ventricle.  In February 1994, the Veteran underwent an aortocoronary bypass times four, and was diagnosed with symptomatic three-vessel coronary artery disease.

The Veteran was admitted to Methodist Sugar Land Hospital in June 2007 with an altered mental state, respiratory failure, and sepsis.  A September 2007 death summary noted that the principal reasons for death included ischemic coronary symptoms, sepsis, decubitus ulcer, respiratory failure secondary to unknown etiology of respiratory depressions in the past, multidrug resistant pseudomonas sepsis, severe protein calorie malnutrition, osteomyelitis, and stage IV decubitus ulcers.

The Board sought a VHA opinion in March 2016 to address the issues in this case.  First, the Board asked whether the Veteran's cardiovascular disease was incurred in, or initially manifested during service; if so, were his cardiovascular problems a cause of, or contributing factor in, his death.  Additionally, the Board asked whether his service-connected chronic anxiety disorder constituted a contributory cause of death.

In the July 2016 VHA opinion, the cardiologist discussed the Veteran's service treatment records, including his complaint of recurrent chest pain in May 1966.  The cardiologist noted that the in-service diagnosis of pericarditis was of questionable validity and that a November 1993 electrocardiogram did not show any evidence of pericardial abnormalities.  Likewise, the cardiologist noted the Veteran's coronary bypass surgery in February 1994, as well as a 1999 cardiology consultation revealed no evidence of chronic pericarditis.  

Overall, the cardiologist concluded that the Veteran's post-service cardiovascular problems were not related to his military service, reasoning that the original diagnosis of pericarditis was based on a non-specific electrocardiogram, that diagnosis was later questioned, and that there was no evidence of chronic pericardial disease during his post-service surgeries and electrocardiograms.  Thus, it was unlikely this disease contributed to the Veteran's death, or that coronary artery disease was caused by it.  

With regard to the Veteran's service-connected chronic anxiety disorder, the cardiologist concluded that it was not a contributory cause of death.  The cardiologist noted that some medical literature associated psychiatric disorders with unhealthy life-style behaviors that could lead to cardiovascular disease.  However, the cardiologist did not make that association in this case, and noted a distinction between association and causation.  Thus, the Veteran's chronic anxiety disorder was less likely than not a contributory cause of the Veteran's death; instead, it was his sepsis with multi-organ failure that led to his death.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for cause of death.  None of the illnesses contributing to death were shown in service or for many years after service, and no competent evidence links them to service.  The only competent evidence of record is the July 2016 VHA opinion, which as noted above was adverse to the claim.  The Board accords great probative weight to this opinion as the cardiologist reviewed the claims file, recounted his pertinent medical history, and provided a fully explained rational for all conclusions reached.  See Nieves-Rodriguez v. Peake, 22Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board acknowledges the lay statements of record contending that the Veteran's death was related to his military service and/or his service-connected chronic anxiety disorder, including statements from the appellant and her representative.  Despite these contentions, they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation of death involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the cause of the Veteran's death requires a specialized understanding of the medical nature and pathology of his disabilities, which the appellant and her representative has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, these lay statements are afforded no probative value.

Finally, the Board notes that during her June 2015 DRO hearing, the appellant alleged that the Veteran's diabetes mellitus may have been a result of his service in Vietnam and, presumably, his exposure to herbicides.  See June 2015 DRO Hearing Transcript, pg. 4.  However, the Board notes that the record clearly shows that he never served in Vietnam.  For example, his DD-214 notes that he did not have any foreign or sea service.  More significantly, in an October 2002 statement, his representative indicated that the Veteran wished to withdrawal a claim for service connection for diabetes mellitus.  The representative stated that the Veteran denied that he served in Vietnam, and that he was not alleging that his diabetes mellitus was related to his military service.  Moreover, his service treatment records are silent for any complaints or treatment related to diabetes mellitus.

While the July 2016 VHA opinion did not address the Veteran's diabetes mellitus, and whether such was related to his military service, the Board finds that the record contains no support for the appellant relating the Veteran's diabetes to his military service, and her statements concerning the Veteran's service in Vietnam are contradicted by both his military personnel records and his own lay statements, which the Board finds are more probative.  As such, the appellant's argument is without merit.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  In the absence of any supporting evidence, service connection for the cause of death cannot be granted based on diabetes mellitus and its relationship to the Veteran's military service.

In summary, the Board finds that a preponderance of the evidence is against the claim for service connection for cause of death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, supra.  Accordingly, entitlement to service connection for the cause of death is not warranted.





III.  Entitlement to DIC Benefits under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 when it is shown that the veteran's death was not the result of his own willful misconduct and, at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability that was:  (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  For the purposes of this provision, the total disability rating may be based on schedular considerations or a TDIU rating.  See 38 C.F.R. § 3.22(c).

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

In the instant case, the Veteran was released from active duty in December 1966.  At the time of his death, he was service connected for chronic anxiety disorder, rated as 70 percent disabling , effective August 18, 1994; and dermatophytosis, rated a noncompensable.  He was also in receipt of a TDIU rating for approximately seven years from September 1, 2000.  There is no evidence to suggest that he was a prisoner of war.  Accordingly, he was not rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and has not been shown to be a former prisoner of war.  38 C.F.R. § 3.22(a).  Thus, the statutory criteria under 38 U.S.C.A. § 1318 have not been met.

Neither the Veteran during his lifetime, nor the appellant, have specifically pled CUE in any previous rating actions, including the rating decision that granted a TDIU rating and assigned the September 1, 2000, effective date.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE.)  Furthermore, insofar as the  appellant's argues that the Veteran should have been rated as totally disabled for ten years prior to his death, the Board once again notes that such an argument would be based upon a "hypothetical entitlement," which is not permitted under 38 C.F.R. § 3.22.  See Tarver v. Shinseki, supra; Rodriguez v. Peake, supra.

Although the Board is very sympathetic to the appellant's claim, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the preponderance of the evidence is against the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


